                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                       )         CASE NO. 1:13-cr-236
                                                )
                         PLAINTIFF,             )         JUDGE SARA LIOI
                                                )
vs.                                             )
                                                )         ORDER ON VIOLATION OF
                                                )         CONDITIONS OF SUPERVISED
                                                )         RELEASE
GREGORY CARTER,                                 )
                                                )
                        DEFENDANT.              )


        A violation report was filed in this case on July 22, 20191. The Court referred this

matter to Magistrate Judge George J. Limbert to conduct appropriate proceedings and to

file a report and recommendation. Magistrate Judge Limbert reported that a supervised

release violation hearing was held on August 6, 2019. The defendant admitted to the

following violations:

        1. Noncompliance with Outpatient Substance Abuse Services
        2. Use of Controlled Substances
        3. Failur to Report to the Probation Office as Directed

        The magistrate judge filed a report and recommendation on August 6, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.


1
 Supplemental Information Reports containing updated information were filed on September 23, 2019 and
October 30, 2019.
       A final supervised release violation hearing was scheduled for September 30,

2019. The defendant failed to appear and the Court issued a warrant for his arrest. The

defendant was subsequently arrested.

       A final supervised release violation hearing was conducted on November 5, 2019.

Defendant Gregory Carter was present and represented by Attorney Carolyn M.

Kucharski. The United States was represented by Assistant United States Attorney

Michael A. Sullivan. United States Probation Officer Valencia Small was also present at

the hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       IT IS ORDERED that the defendant's term of supervised release is revoked and

the defendant is sentenced to the custody of the Bureau of Prisons for a period of 7

months with credit for time served from October 21, 2019.

       No Supervised Release to follow.

       IT IS SO ORDERED.


Dated: November 5, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE




                                           2
